DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been presented for examination on the merits. 

Claim Objections
Claims 6, 13 and 20 are objected to for capitalizing the compound “melissa oil”. Chemical compounds and general names should not be capitalized. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method of protecting a respiratory system comprising vaporizing a feed liquid comprising an active compound and inhaling the said liquid to the respiratory system. The said active compound is a viricide or a bactericide or both. However, the specification does not provide any disclosure, examples or evidence on protecting the respiratory system from elements including injury, edema, inflammation, cancerous growth, fibrosis, fungal infections, etc. While the Specification may support protecting the respiratory system against bacteria and virus, there is no disclosure that the said method can protect the respiratory system in every way as claimed.  

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method for fighting or preventing a viral, bacterial or viral and bacterial infection of the respiratory system comprising vaporizing a feed liquid comprising an active compound and inhaling the said liquid to the respiratory system. The said active compound is a viricide or a bactericide or both. However, the specification does not provide any disclosure, examples or evidence on preventing a viral or bacterial infection in the respiratory system. While the Specification may support fighting (i.e. treating) a viral or bacterial infection in the respiratory system, there is no disclosure that the said method can prevent any or all viral or bacterial infections of the respiratory system.  
Furthermore, there is no teaching or evidence that any viricidal or bactericidal compound is capable of fighting (i.e. treating or killing) any infection. As is known in the art any antimicrobial compound is only capable of treating specific infections, i.e. specific to pathogens. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to the method or feed liquid of claims 1, 8 and 15 wherein the active compound is selected from the group consisting of alcohols, preserving agents, antiseptic agents, disinfectants, etc. The Specification lacks any written description, definition or examples of said alcohols, preserving agents, antiseptic agents or disinfectants. One of ordinary skill in the art would not be readily apprised of what compounds are within the scope of claimed invention. It is also noted that not all  alcohols, preserving agents, antiseptic agents or disinfectants are effective in treating viruses and bacteria or are even safe for vaporization/administration into a respiratory system. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7, 9-14 and 16-20 recite the limitation "the invention of claim…" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Independent claims 1, 8 and 15 do not support an “invention”, rather a method or a feed liquid.  Depending claims should be recited as “The method of claim…” or “The feed liquid of claim 15”. 
Claims 7 and 14 are indefinite for reciting that the feed liquid of claims 1 and 8 comprising a plurality of active compounds. This is indefinite because the claims improperly broaden the scope of their parent claims. Claims 1 and 8 recite that the feed liquid comprising an active compound. 
Claim 15 is indefinite for reciting a feed liquid for use in a vaporizing device. The claims is indefinite because it is not clear what the said “use” encompasses. The “use” of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson (US 20160374388).

Thomson teach a method of preparing a terpene profile replication blend. The combination of terpenes is selected from the group consisting of limonene, linalool, alpha humulene, alpha perpineole, pinene, bergatomene, a-bisbolol, borneol, camphene, d3-carene, a-caryophyllene, caryophyllene, citronellal, citronellol, elemene, eugenol, fenchol, myrcene, phellandrene, or terpinyl acetate (See abstract).
Thomson discloses that an electronic cigarette or e-cigarette or e-cig is a handheld electronic device that vaporizes a flavoured liquid. The user inhales the vapour, which is called vaping. The fluid in the e-cigarette is called e-liquid or vapour fluid (See [0002]). 
In one embodiment, an organic vapour fluid composition for e-cigarettes comprising a plurality of terpenes is disclosed (See [0014]).
In one embodiment, a method of preparing a terpene profile replication blend comprising a combination of terpenes is selected from the group consisting of limonene, linalool, alpha humulene, alpha perpineole, pinene, bergatomene, a-caryophyllene, caryophyllene, citronellol, eugenol, phellandrene, terpinyl acetate, etc, (See [0020]). The said composition comprises terpenes and terpenoids in an amount of from 1 to 30% by weight (See [0022] and [0034]).
Regarding alpha-pinene, beta-pinene, it is stated that “The terpene has medicinal properties in asthma, and antiseptic (See [0062]).  Regarding beta.-caryophyllene, it is disclosed that “it is known to be anti-septic, anti-bacterial, antifungal, anti-tumor and anti-inflammatory (See 0067]). Regarding humulene, it is disclosed that “it is anti-tumor, antibacterial, anti-inflammatory” (See [0070]). Humulene 
Thompson discloses that the said terpenes include sabinene found in tea tree oil, black pepper and carrot seed oil (See [0073]) and eucalyptus oil (See [0076]).

NOTE: the limitation of “coating the respiratory system” inherently occurs through vaping the formulation. The limitation of the active compound blocking the human ACE2 receptor, inherently occurs as the same method administers the same compounds. 

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabinowitz et al (US 20140345635). 

Rabinowitz et al teach compositions, and related devices and methods, useful in vaporizing devices such as electronic cigarettes. The composition may comprise nicotine, at least one solvent, and at least one ion pairing agent, and may be vaporized to form a condensation aerosol, wherein inhalation of the aerosol allows for deposition of nicotine with the respiratory system, including deep lung deposition. The vaporizing device may comprise a vaporization unit, a battery, and an integrated circuit coupled to the battery (See abstract).
The said compositions may be used, for example, in any electronic cigarette, cigar, vaping device, or other vaporization device, including disposable and/or rechargeable devices, and commercially-available devices, as well as any suitable containers for compositions used for aerosol generation (See 0062]). 
Rabinowitz et al disclose that suitable solvents may include organic and/or inorganic compounds. For example, alcohols, fatty acid esters, water, and surfactants. In some embodiments, for example, the composition may comprise a solvent comprising one or more alcohol functional groups, such as an organic alcohol (See [0038]). 
Examples of ion pairing agents suitable include, inorganic acids, organic acids, any other volatile acids or pharmaceutically-acceptable acids such as phosphoric acid, potassium dihydrogen phosphate, acetic acid, pyruvic acid, lactic acid, stearic acid, benzoic acid, salicylic acid, etc (See [0048]). The ion pairing agent may be present in the composition in an amount of from about 0.1 to 10%, or from about 0.4 to about 5% by weight (See [0037] and [0050])
The said compositions may comprise other agents including preservatives, flavoring agents, etc. The composition may comprise from about 0.1% to about 10%, or about 2.5% to about 5.0% of other agents, by weight with respect to the total weight of the composition. In some embodiments, for example, the composition may comprise less than about 5%, such as less than about 2% or less than about 1% of other agents    (See [0053]-[0054]).
	
NOTE: the limitation of “coating the respiratory system” inherently occurs through vaping the formulation. Rabinowitz et al also teach that the composition deposits in the respiratory system. The limitation of the active compound blocking the human ACE2 receptor, inherently occurs as the same method administers the same compounds. 

Claims 1-4, 5-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigensberg et al (US 20190045848). 

Weigensberg et al teach an electronic cigarette ("e-Cig") including flavor enhancements to improve or add to the flavor of an e-Cig (See abstract). 
It is disclosed that an electronic cigarette ("e-cigarette," "e-Cig," or "eCig") is a device that emulates tobacco cigarette smoking, which generates an aerosol mist (i.e. e-smoke or vapor) that is a replacement for cigarette smoke. In particular, the cartomizer may use heat, ultrasonic energy, or other means to atomize/vaporize a material, such as a liquid solution (i.e. an "e-Liquid"), which may be based on propylene glycol, or glycerin, and may include taste and fragrance ingredients. The result is an aerosol mist. The atomization may be similar to nebulizer or humidifier vaporizing solutions for inhalation (See [0003]). 
The atomization process generates a vapor or mist from a material (e.g. e-liquid) in the cartomizer that is heated to generate the vapor or mist. The material/liquid may be flavored so that the user can "taste" the flavor (See [0016]). 
	Weigensberg et al teach that the flavoring mechanism may be a layer of flavoring that is added to the e-Cig. The layer of flavoring in one embodiment may have a slow release formula and antibacterial preservative properties so that it can be used continuously. The flavoring/scent agent may include flavors/scents and antimicrobial agents that include carboxymethyl cellulose, pullulan, polyvinyl pyrrolidone, polyvinyl alcohol, sodium alginate, polyethylene glycol, polyacrylic acid, etc, and/or mixtures thereof (See [0026]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (US 20160374388) as applied to claims 1, 8 and 18 and in further view of Weigensberg et al (US 20190045848). 
	
	Thomson’s teachings are delineated above and incorporated herein. Thomson lack a specific disclosure on the device being a nebulizer. This would have been obvious to one of ordinary skill in the art as taught by Weigensberg et al. 

	Weigensberg et al teach an electronic cigarette ("e-Cig") including flavor enhancements to improve or add to the flavor of an e-Cig (See abstract). 
It is disclosed that an electronic cigarette ("e-cigarette," "e-Cig," or "eCig") is a device that emulates tobacco cigarette smoking, which generates an aerosol mist (i.e. e-smoke or vapor) that is a replacement for cigarette smoke. In particular, the cartomizer may use heat, ultrasonic energy, or other means to atomize/vaporize a material, such as a liquid solution (i.e. an "e-Liquid"), which may be based on propylene glycol, or glycerin, and may include taste and fragrance ingredients. The result is an aerosol mist. The atomization may be similar to nebulizer or humidifier vaporizing solutions for inhalation (See [0003]). 
	
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Weigensberg et al with that of Thomson to arrive at the instant invention. It would have been obvious to do so because Thomson teach compositions that can be vaporized by the user including devices such as e-cig. Weigensberg et al also teach devices that can be used to vaporize compositions including e-cig and nebulizers. Weigensberg et al also teach that e-cig vaporizes formulations very similar to nebulizers for inhalation. As such one of ordinary skill in the art would have recognized that according to Weigensberg et al e-cigs and nebulizers are interchangeable devices that accomplish the same task. 
The claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Danek (US 20200060338) in view of Weigensberg et al (US 20190045848). 

Danek teach an electronic device for producing an aerosol for inhalation has a mouthpiece and an elongate housing. The mouthpiece attaches to an upper end of the housing. The housing contains a liquid container and a mesh assembly with mesh material that vibrates when actuated for aerosolizing liquid from the container. The mouthpiece covers the mesh assembly at the upper end of the housing, and the aerosol produced by the mesh assembly may be inhaled through the mouthpiece by a person (See Abstract). 
	It is disclosed that the said electronic device may be considered a vaporizer and may be in the form of a vape pen or e-cigarette. The said vape pen does not utilize heat to create the aerosol that is inhaled. The said electronic device may be called a nebulizer even though compressed gas is not utilized (See [0011]). 
In one embodiment, an electronic device for producing an aerosol for inhalation by a person comprises: a mouthpiece and an upper housing component to which the mouthpiece attaches, wherein the upper housing component contains a liquid container and a mesh assembly having a mesh material that vibrates when actuated for aerosolizing liquid from the liquid container that comes into contact with the vibrating mesh material, and wherein the aerosol so produced may be inhaled through the mouthpiece (See [0012]).
	Danek teach a vaporizer including a vape pen or a cigarette style vape, referred to by many as an e-cigarette or "eCig". A common vaporizer comprises a liquid container, which may be a tank--which is typically refillable. The tank or cartridge holds a liquid often referred to as an e-liquid or e-juice (See [0004]).
	In a feature, the electronic device produces a fine particle, low velocity aerosol for central and deep lung deposition (See [0017]). 	
Danek teach that the said electronic devices can be utilized to deliver liquids, supplements, drugs, or therapeutically effective amounts of pharmaceuticals using an aerosol having particles of a size that can easily be inhaled. The aerosol can be used, for example, by a patient within the bounds of an inhalation therapy, whereby the liquid, supplement, therapeutically effective pharmaceutical, or drug reaches the patient's respiratory tract upon inhalation. The aerosol also can be used to aerosolize the liquid carrier and desired compounds used in vaping such as nicotine, flavoring, and supplements like B12 (See [0108]). 
	Danek et al lack a specific disclosure on the active component being an antibacterial. This is are disclosed by Weigensberg et al. 

Weigensberg et al teach an electronic cigarette ("e-Cig") including flavor enhancements to improve or add to the flavor of an e-Cig (See abstract). 
It is disclosed that an electronic cigarette ("e-cigarette," "e-Cig," or "eCig") is a device that emulates tobacco cigarette smoking, which generates an aerosol mist (i.e. e-smoke or vapor) that is a replacement for cigarette smoke. In particular, the cartomizer may use heat, ultrasonic energy, or other means to atomize/vaporize a material, such as a liquid solution (i.e. an "e-Liquid"), which may be based on propylene glycol, or glycerin, and may include taste and fragrance ingredients. The result is an aerosol mist. The atomization may be similar to nebulizer or humidifier vaporizing solutions for inhalation (See [0003]). 
The atomization process generates a vapor or mist from a material (e.g. e-liquid) in the cartomizer that is heated to generate the vapor or mist. The material/liquid may be flavored so that the user can "taste" the flavor (See [0016]). 
	Weigensberg et al teach that the flavoring mechanism may be a layer of flavoring that is added to the e-Cig. The layer of flavoring in one embodiment may have a slow release formula and antibacterial preservative properties so that it can be used continuously. The flavoring/scent agent may include flavors/scents and antimicrobial agents that include carboxymethyl cellulose, pullulan, polyvinyl pyrrolidone, polyvinyl alcohol, sodium alginate, polyethylene glycol, polyacrylic acid, etc, and/or mixtures thereof (See [0026]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Weigensberg et al with that of Danek to arrive at the instant invention. It would have been obvious to do so because Danek teach compositions that can be vaporized by the user including devices such as e-cig and nebulizers. Weigensberg et al also teach devices that can be used to vaporize compositions including e-cig and nebulizers. While Danek does not expressly disclose the compounds contained in the liquid, Weigensberg et al teach that the liquid may comprise formulations including flavoring agents and antimicrobial/antimicrobial agents including alcohol and injectants.  As such one of ordinary skill in the art would have been motivated to incorporate Weigensberg et al’s compounds in the e-liquid of Danek with a reasonable expectation of success.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616